Citation Nr: 0720683	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  04-43 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), for the purpose of accrued 
benefits.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1941 to May 
1945.  He died in September 2003, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2004 and May 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

The Board remanded these claims and denied a claim for 
service connection for the cause of the veteran's death in 
December 2006.  The above claims return for appellate 
consideration.


FINDINGS OF FACT

1.  A claim for entitlement for a TDIU was pending at the 
time of the veteran's death, and a claim for accrued benefits 
was received within one year after his death.

2.  At the time of his death, the veteran was service 
connected for psychoneurotic depressive reaction, a 
depressive disorder and PTSD, rated as 50 percent disabling, 
tinnitus, rated as 10 percent disabling, and bilateral 
hearing loss, rated as noncompensably disabling.  His 
combined disability rating was 60 percent.  These evaluations 
do not meet the schedular requirements for assignment of a 
total disability rating based on individual unemployability.

3.  The veteran's service connected disabilities were not of 
such severity as to preclude substantially gainful 
employment.

4.  The veteran was not in receipt of a total disability 
rating for 10 continuous years prior to his death; he was not 
continuously rated as totally disabled for the five-year 
period after his discharge from service; and he was never a 
prisoner of war.


CONCLUSIONS OF LAW

1.  The criteria for a TDIU for the purpose of accrued 
benefits are not met.  38 U.S.C.A. 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.1000, 4.16 (2006).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1310, 
1318, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.22 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Accrued Benefits

The law applicable to accrued benefits provides that certain 
individuals, including the veteran's surviving spouse, may be 
paid periodic monetary benefits (due and unpaid for a period 
not to exceed two years) to which the veteran was entitled at 
the time of his death under existing ratings or based on 
evidence in the file or constructively of record at the time 
of his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 
3.1000 (2006).  A claim for such benefits must be filed 
within one year of the veteran's death.  38 C.F.R. § 
3.1000(a), (c) (2006).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed 
Cir. 1996) (a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2006).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d) (2006); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2006).

The veteran brought a claim for increased ratings in June 
2003.  In connection with this claim, the veteran submitted 
the June 2003 statement of Drs. Canell and Mora, who 
indicated that the veteran was unemployable due to his 
psychiatric disabilities.  The Board notes that the veteran 
was service connected for psychoneurotic depressive reaction, 
a depressive disorder and post traumatic stress disorder 
(PTSD).  Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2006) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The RO considered this a claim for TDIU 
benefits under Roberson.  The RO deferred the TDIU claim in a 
September 6, 2003 rating decision.  The veteran died on 
September [redacted], 2003.  In October 2003, the appellant submitted 
a claim for any accrued benefits.  The Board finds that the 
veteran had a pending claim for TDIU at the time of his death 
and that the appellant filed for accrued benefits within one 
year of the veteran's death.  The Board will consider the 
merits of the TDIU claim.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

At the time of his death, the veteran was service connected 
for psychoneurotic depressive reaction, a depressive disorder 
and PTSD, rated as 50 percent disabling, tinnitus, rated as 
10 percent disabling, and bilateral hearing loss, rated as 
noncompensably disabling.  His combined disability rating was 
60 percent.  38 C.F.R. § 4.25.  The veteran did not meet the 
schedular criteria listed in 4.16(a).  

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Undersecretary for Benefits or the 
Director of the Compensation and Pension Service for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service connected disabilities but 
who fail to meet the percentage requirements set forth in 38 
C.F.R. § 4.16(a).  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).  The Board 
ordered an extraschedular evaluation be done in the December 
2006 remand.

The Director of the Compensation and Pension Service 
submitted a May 2007 opinion indicating that the record was 
insufficient to determine whether the veteran's service 
connected disabilities rendered him unemployable prior to his 
death.  Specifically, the Director stated that the veteran's 
employment history, educational and vocational attainment 
were not of record and, accordingly, could not be considered 
as part of the extraschedular determination required by 
38 C.F.R. § 4.16(b).

In an ordinary TDIU case, the Board would have ordered 
additional development to obtain evidence of the veteran's 
employment history, educational and vocational attainment 
prior to the evaluation by the Director.  In this case, 
however, the determination must be made on the basis of the 
evidence of record at the time of the veteran's death.  See 
38 C.F.R. § 3.1000, supra.  As a result, the Director was 
unable to make a full determination.  This is, in essence, a 
negative opinion, in that the evidence of record did not show 
that the veteran was entitled to an extraschedular TDIU.  

The appellant relies on the June 2003 evaluation of a Dr. 
Canell, co-signed by a Dr. Mora.  The profile of the veteran 
reveals profound levels of disability.  The veteran was, 
according to Dr. Canell, "for all practical purposes beyond 
any criticism in terms of his demeanor and his otherwise 
pleasant affectual response."  The veteran "wore down very 
easily," answering with the aid of his then-representative.  
The examiner indicated that the veteran's symptoms included 
some nightmares and insomnia.  The appellant apparently 
informed the examiner that the veteran was depressed "a 
great deal of the time," and had two flashbacks a week.  The 
veteran indicated that he attended church and some DAV 
meetings, but did not visit people very much.  The examiner 
found that the veteran's flow of conversation and thought 
were appropriate.  His associations were logical and his 
stream of mental activity was within normal limits, while a 
little off due to "obvious confusion."  His affect and mood 
were "decidedly depressed."  The veteran had "no 
particular preoccupation, compulsion, delusion, or other 
psychotic types of thinking.  He reveals no encounter with 
illusions and appears to be well grounded in reality."  The 
examiner found the veteran's cognitive functioning to be 
heavily impaired.  The veteran's verbal comprehension was 
"extremely poor," as was his immediate memory ability.  The 
examiner concluded that the veteran was "an intelligent man 
but [had] lost a great deal of cognitive skill due to his 
depressive disorder and the difficulty he amasses in his 
[PTSD]."  The examiner indicated that the veteran was 
unemployable as "he probably would almost never carry out 
any of the numerous types of instructions that would need to 
be done in order to satisfy his employment ...he would never be 
qualified to work in a competitive setting."  

The Board also notes that the veteran was in a nursing home 
then a VA hospital for the month preceding his death.  The 
treatment notes from that period are of record and the Board 
is hard pressed to find any reference to his service 
connected disabilities causing difficulties.  A September 8, 
2003 note states that the veteran had some difficulty with 
verbal understanding.  There is no indication of PTSD 
symptoms in the remaining treatment records.  

While the Board is sympathetic to this claim, the criteria 
for TDIU due to service connected disabilities on an 
extraschedular basis have not been met.  In looking at the 
requirements of 38 C.F.R. § 3.321(b), extraschedular ratings 
are to be granted on marked interference with employment or 
frequent hospitalizations.  As is, the file does not contain 
evidence related to employment.  The June 2003 assessment 
provided by Dr. Canell was of record when the file was sent 
for consideration by the Director of Compensation and Pension 
Services, as were the records from the veteran's last month.  
The lack of PTSD symptomatology in the veteran's treatment 
records supports the Director's conclusion that there is 
insufficient evidence to rate the veteran on an 
extraschedular basis.  The Board appreciates the opinion of 
Dr. Canell; however, the lack of supporting evidence in the 
veteran's treatment notes significantly undermines its worth.  
It is not evident from this record that the veteran's PTSD 
had created frequent hospitalizations.  

The Board notes that the absence of evidence is not evidence 
in favor of the claim.  The rule that accrued benefits claims 
be decided on the evidence of record at the veteran's death 
precludes the further development of evidence that would 
illuminate this problem.  As the record stands, the treatment 
records and the opinion of the Director of Compensation and 
Pension Services outweigh the opinion of Dr. Canell for the 
simple reason that the Board cannot find a principled basis 
on which to state that the veteran's level of disability 
produced either marked interference with employment or 
frequent hospitalizations beyond that which was compensated 
by the veteran's schedular rating.  Thus, the Board is 
constrained to find that the preponderance of the evidence is 
against the claim for TDIU.  38 C.F.R. § 4.7, 4.16.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Entitlement to DIC

The appellant filed her claim for DIC pursuant to 38 U.S.C. § 
1318 on February 10, 2004.  Applicable law at the time the 
appellant filed her claim provides that although a veteran 
dies of non-service-connected causes, VA will pay death 
benefits to the surviving spouse or children in the same 
manner as if the veteran's death were service-connected, if 
the death was not due to the veteran's own willful 
misconduct, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; was rated by VA as totally disabling 
continuously since the veteran's release from active duty and 
for at least 5 years immediately preceding death; or if the 
veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

At the time of his death, the veteran was service connected 
for psychoneurotic depressive reaction, a depressive disorder 
and PTSD, rated as 50 percent disabling, tinnitus, rated as 
10 percent disabling, and bilateral hearing loss, rated as 
noncompensably disabling.  His combined disability rating was 
60 percent.  

In this case, there is no evidence that the veteran's death 
was the result of his own willful misconduct.  The facts 
governing this claim are undisputed.  The veteran did not 
receive a total rating at any time.  The veteran separated 
from service in 1945, and was not a prisoner of war.  As 
such, the preponderance of the evidence is against the 
appellant, and the criteria for DIC compensation pursuant to 
38 U.S.C.S. § 1318 are not met and the claim is denied.

III. Veterans Claims Assistance Act

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

As for the claim for accrued benefits, under the VCAA, when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

Letters dated in September 2004 and December 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
Although the letters were not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to her, since she was subsequently provided 
adequate notice in 2004 and 2006, she was provided time to 
respond with additional argument and evidence and the claims 
were readjudicated, with an additional supplemental statement 
of the case (SSOC) provided to the appellant most recently in 
May 2007.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The appellant was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claims.  

The Board also concludes that VA's duty to assist has been 
satisfied.  All available service medical records as well as 
VA medical records are in the claims folder and were reviewed 
by both the RO and the Board in connection with the 
appellant's claims.  Under 38 C.F.R. § 3.1000, claims for 
accrued benefits are to be decided based on the evidence of 
record at the time of the veteran's death and those records 
deemed to be in VA's possession.  There is no indication of 
outstanding records, and an opinion as to the veteran's 
employability based on extraschedular criteria was sought.  

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.

With respect to the issue of entitlement to DIC benefits, the 
facts in this case are not in dispute.  Consequently, because 
the law is dispositive of this appeal, the VCAA is not 
applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) 
(where application of the law to the facts is dispositive, 
the appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.


ORDER

Entitlement to a TDIU for the purposes of accrued benefits is 
denied.

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. § 1318 is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


